Opinion by,
Judge Cofer :
The only issue in this case was whether the appellant had accepted the order. He distinctly' denied that he had done so, and the appellee testified that he (appellant) had refused to accept it. There was,' therefore, no evidence authorizing the finding of the court below on the facts.
The issue made by the parties as to whether appellant was indebted to Fuqua & Bennett or not was immaterial, because, unless the appellant had accepted the order or the amount of his indebtedness did not exceed its amount, the appellee could not fecover in the action. One who has not consented to do so cannot be compelled, in an action like this, to pay his debt to a third person unless the whole debt is assigned. But if the issue be conceded to have been material there was no evidence even conducing to prove the appellant was indebted to his co-defendants. On the contrary, the only evidence on that subject showed there was no such indebtedness.
The judgment cannot be sustained by the evidence conducing to prove that the rye for which the order was given was purchased for *738the appellant, or was used for his benefit. There was no issue to which that evidence could be applied.
/. B. Karn, for appellant.
If the appellee had stood by his amended petition the evidence would have been relevant, but having withdrawn that pleading it could avail him nothing.
Judgment reversed and cause remanded for a new trial.